Case 2:15-cv-05642-CAS-JC Document 499-9 Filed 11/20/19 Page 1 of 3 Page ID
                                #:10807




                      Exhibit 8
Case
  Case
     2:15-cv-05642-CAS-JC
        2:15-cv-05642-CAS-JCDocument
                              Document
                                     486499-9
                                           FiledFiled
                                                 10/09/19
                                                      11/20/19
                                                           PagePage
                                                                16692ofof1670
                                                                          3 Page
                                                                              Page
                                                                                 ID ID
                                      #:10808
                                       #:9959




                                                                                          JOINT
                                                                                           EXHIBIT
                                                                                           r:seA



                                                                                         EXHIBIT 19
                                                                                         PAGE 1669
Case
  Case
     2:15-cv-05642-CAS-JC
        2:15-cv-05642-CAS-JCDocument
                              Document
                                     486499-9
                                           FiledFiled
                                                 10/09/19
                                                      11/20/19
                                                           PagePage
                                                                16703ofof1670
                                                                          3 Page
                                                                              Page
                                                                                 ID ID
                                      #:10809
                                       #:9960




                                                                                  I        I
                                                                            \,'ll\\\11\\\,·lilo1.
                                                                               ~r11i1i,11»~~11




                                                                                                    EXHIBIT 19
                                                                                                    PAGE 1670
